The grounds of affirmance suggested by Justice Cothran are valid, but my conclusion is largely determined by the following considerations. The Circuit Judge's order was clearly predicated upon his view as to the weight and sufficiency of the evidence. He held in effect that, if defendant's evidence was entitled to credence, then there was no actionable negligence on the part of the carrier. In his opinion, as the order discloses, the weight and sufficiency of defendant's evidence were such as to overcome any presumption of actionable negligence arising from the evidential facts adduced by plaintiff. In holding that defendant's evidence, if believed, left no room for an inference or presumption of actionable negligence against the carrier, the Circuit Judge committed no error of law. In the view that defendant's evidence was entitled to credence, and hence that the jury's finding was without adequate evidential basis to support it, the Circuit Judge's action was based upon a matter of fact, and not a matter of law. Upon such a question of fact, this Court, of course, has no power to review the Circuit Judge's determination. I am, therefore, clearly of the opinion that Judge Mauldin's order was not appealable.
MR. CHIEF JUSTICE GARY concurs.